               Case 5:20-cr-00488-OLG Document 71 Filed 01/25/21 Page 1 of 4




                                                                                        FILED
                         UNITED STATES DISTRICT COURT                                          252021
                                 WESTERN DISTRICT OF TEXAS                               0.g,S1ICTCOL,IT
                                   SAN ANTONIO DIVISION

  UNITED STATES OF AMERICA                       §
                                                 §
  vs.                                            §   Case Number: SA:20CR488
                                                 §
  (2) JAYLYN
         CHRISTOPHER
         MOLINA
   Defendant




                         MEMORANDUM AND RECOMMENDATION

          Pursuant to the referral by the district judge, Defendant, Defendant's attorney and the

attorney for the government appeared before the undersigned magistrate judge via video

teleconference on January 25, 2021, for the purpose of defendant's entry of a plea of guilty and

consideration of a proffered waiver of Defendant's presence at the sentencing hearing.


    I.         DEFENDANT'S GUILTY PLEA COLLOQUY

          At the hearing, Defendant entered a guilty plea as stated on the record. The magistrate

judge addressed Defendant personally and, after assuring that defendant was competent to proceed

and had consented to pleading guilty before a magistrate judge and via video teleconference,

admonished Defendant in accordance with Federal Rule of Criminal Procedure        11   of the nature of
the charge, the possible penalties, Defendant's constitutional and statutory rights, and the

consequences of pleading guilty. The magistrate judge specifically addressed Defendant's desire to

waive personal appearance at the plea and at sentencing in light of the ongoing COVID-19

pandemic, as contemplated in the CARES Act              §   1   5002(b)(2). Defendant acknowledged

understanding these matters and admonishments. The undersigned also addressed defendant
               Case 5:20-cr-00488-OLG Document 71 Filed 01/25/21 Page 2 of 4




concerning the voluntariness of the guilty plea. Finally, the undersigned assured the existence of a

factual basis for the guilty plea.


          Based upon the answers to the undersigned's questions from defendant and from counsel,

the undersigned magistrate judge makes the following findings:


          1.      Defendant is competent to stand trial;

          2.      Defendant has consented to plead guilty before a magistrate judge;

          3.      Defendant fully understands the nature of the charge and the penalties;

          4.      Defendant understands his or her constitutional and statutory rights and desires to
                  waive them;

          5.      Defendant's plea is freely, knowingly and voluntarily made; and

          6.      there is a factual basis for the plea.


          Further, the magistrate judge finds that Defendant knowingly and voluntarily waived the

right to be present in court for the plea hearing and consented to a plea hearing conducted via video

teleconference. A signed, written waiver memorializes these matters and will be placed on the

docket.


II. DEFENDANT'S WAIVER OF RIGHT TO BE PRESENT AT SENTENCING AND
WAIVER OF RIGHT TO ALLOCUTE

          Federal Rule of Criminal Procedure 43 provides a defendant the right to be present at

sentencing.     FED.   R. CRIM.   P.   43(a)(3). However, the Rule allows a defendant who pleaded guilty

in a noncapital case to waive his or her right to be present at sentencing.           FED.   R. CRIM.   P.


43 (c)( 1 )(B) (describing waiver when a defendant is "voluntarily absent during sentencing").    "If the
defendant waives the right to be present, the trial may proceed to completion, including

sentencing, during the defendant's absence." FED. R. CRIM. P. 43(c)(2).
             Case 5:20-cr-00488-OLG Document 71 Filed 01/25/21 Page 3 of 4




       At the hearing before the magistrate judge and in a signed, written waiver, Defendant, after

conferring with counsel, waived the right to be present at sentencing. Defendant waived this right

in open court and in a signed, written waiver.


       Defendant and counsel affixed their signatures to a waiver form in order to demonstrate

voluntary and knowing assent to this waiver.


       Based upon the answers to the Court's questions from Defendant and from counsel, the

undersigned magistrate judge finds the waiver of rights under Rules 32 and 43 was knowing and

voluntary.


       Further, the undersigned magistrate judge finds that under the facts and circumstances of

this caseincluding the current COVID- 19 crisis and the need for social distancing and to prevent

congestion and large-scale gatherings to the extent practicable the plea and sentencing in this case

cannot be further delayed without serious harm to the interests of justice and should therefore be

conducted via video teleconference or teleconference.   See   CARES Act § 1 5002(b)(2).


                                     RECOMMENDATION

       It is, therefore, the recommendation of the Magistrate Judge that Defendant's guilty plea

and waiver of presence at sentencing be ACCEPTED and that a judgment of guilt be entered

against defendant.


       Further, it is recommended that the District Judge adopt the findings above relating to the

necessity for conducting the plea and sentencing proceedings by video teleconference or

teleconference because, for the reasons stated above, this case cannot be further delayed without


serious harm to the interests of justice and these proceedings should therefore be conducted via
          Case 5:20-cr-00488-OLG Document 71 Filed 01/25/21 Page 4 of 4




video teleconference or teleconference.


                     Instructions for Service and Notice of Right to Object/Appeal

       The United States District Clerk shall serve a copy of this report and recommendation on

all parties by either (1) electronic transmittal to all parties represented by attorneys registered as a

"filing user" with the clerk of court, or (2) by mailing a copy by certified mail, return receipt

requested, to those not registered. Written objections to this report and recommendation must be

filed within fourteen (14) days after being served with a copy of same, unless this time period is

modified by the district court. 28 U.S.C.    §   636(b)(1); Fed. R. Crim. P. 59    .   The objecting party

shall file the objections with the Clerk of the Court, and serve the objections on all other parties. A

party filing objections must specifically identify those findings, conclusions, or recommendations

to which objections are being made and the basis for such objections; the district court need not

consider frivolous, conclusory, or general objections. A party's failure to file written objections to

the proposed findings, conclusions, and recommendations contained in this report shall bar the

party from a de novo determination by the district court. Thomas         v.   Am, 474 U.S. 140, 149-52

(1985); Acuña   v.   Brown & Root, Inc., 200 F.3d 335, 340 (5th Cir. 2000). Additionally, failure to

timely file written objections to the proposed findings, conclusions, and recommendations

contained in this report and recommendation shall bar the aggrieved party, except upon grounds of

plain error, from attacking on appeal the unobjected-to proposed factual findings and legal

conclusions accepted by the district court. Douglass     v.   United Servs. Auto. Ass 'n, 79 F.3d 1415,

1428-29 (5th Cir. 1996) (en bane).


IT IS SO ORDERED.


SIGNED on January 25, 2021.


                                                       KICHAIB.        FARRE
                                                       UNITED STATES MAGISTRATE JUDGE
